Citation Nr: 0627042	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04- 40 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) prior to June 5, 
2003.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) from June 5, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1963 until 
December 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cheyenne, 
Wyoming.  The RO granted service connection for PTSD and 
assigned an initial rating of 10 percent, effective from 
August 20, 2002.  In March 2004, the RO increased the initial 
rating to 30 percent, effective from June 5, 2003.  

The case was remanded by the Board in June 2005 to afford the 
veteran a hearing before the Board at the RO (i.e., travel 
Board hearing).  The hearing was conducted before the 
undersigned in September 2005.  The veteran submitted 
additional evidence at the hearing, which has not been 
reviewed by the RO  However, such evidence was accompanied by 
correspondence waiving initial RO review.  The case is thus 
ready for final decision by the Board.  


FINDINGS OF FACT

1.  Prior to June 5, 2003, the veteran's PTSD was productive 
of complaints of occasional nightmares, as well as variable 
sleep and appetite; objectively, the evidence revealed PTSD 
symptoms including concentration and memory deficit, but the 
veteran was oriented and had satisfactory speech, with no 
suicidal/homicidal ideation or hallucinations.

2.  From June 5, 2003, veteran's PTSD was productive of 
complaints of irritability and poor anger control; 
objectively, the veteran was treated for anger management, 
and also had restricted affect, emotional detachment, 
hypervigilance and exaggerated startle response but no 
suicidal ideation, speech problems, panic attacks, spatial 
disorientation or neglect of personal appearance and hygiene.  


CONCLUSIONS OF LAW

1.  Prior to June 5, 2003, the criteria for entitlement to an 
initial evaluation in excess of 10 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2005).

2.  From June 5, 2003, the criteria for entitlement to an 
initial evaluation of 50 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  VA also (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

Here the veteran is appealing the initial rating assignment 
as to his PTSD.  In this regard, because the June 2003 rating 
decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  As 
such, his filing of a notice of disagreement as to the June 
2003 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disability at issue (38 
C.F.R. § 4.130, DC 9411), and included a description of the 
rating formulas for all possible schedular ratings under 
those diagnostic codes.  The RO letters, rating decision and 
the SOC thus informed the appellant of what was needed not 
only to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the evaluation that the RO 
had assigned.  The RO readjudicated the claim at the time of 
the SSOC.  Therefore, the Board finds that the appellant has 
been appropriately informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, lay statements from 
the veteran's family and from his employer are of record.  
Moreover, the claims file contains the veteran's own 
statements in support of his claim and testimony provided at 
a September 2005 hearing before the undersigned.  The Board 
has reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to any 
additional treatment reports, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  The VA schedular rating formula 
for mental disorders provides in pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning (GAF)

The GAF scale is a tool used by mental health care 
professional to describe psychological, social, and 
occupational functioning in cases of mental illness on a 
hypothetical continuum.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 
In pertinent part, a GAF score of 71 to 80 is assigned in 
cases with transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument) or no more than slight impairment in social, 
occupational or school functioning (e.g., temporarily falling 
behind in schoolwork).  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, extensive 
evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus on what the 
evidence shows, or does not show, as to the claim.  

I.  Increased rating- PTSD, prior to June 5, 2003.

Service connection for PTSD was initially granted in a June 
2003 rating decision.  The veteran submitted a statement 
later that month requesting to reopen his PTSD claim.  Such 
statement has been fairly construed as a notice of 
disagreement with the initial rating assignment.  As such, 
the Board must consider the entire time period involved, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The pertinent rating criteria 
have previously be set out.  The Board finds that the 10 
percent evaluation for PTSD in effect prior to June 5, 2003, 
appropriately reflects the veteran's disability picture at 
that time and that a higher rating is not warranted during 
the period in question.  Indeed, a VA examination performed 
in February 2003 shows that the veteran was oriented and 
alert, with satisfactory speech.  He answered all questions 
relevantly and denied suicidal or homicidal ideation.  He 
also denied hallucinations.  

In finding that the next-higher 30 percent rating is not 
warranted prior to June 5, 2003, the Board acknowledges the 
February 2003 VA examination revealing complaints of 
occasional nightmares, as well as variable sleep and 
appetite.  That examination also revealed a somewhat anxious 
affect.  It was further noted that the veteran felt paranoid 
at times.  Furthermore, he had difficulty performing serial 
sevens.  It was noted that his memory, concentration and 
judgment were all somewhat impaired.  A GAF score of 55 was 
assigned and the examiner stated that there was moderate 
impairment of social and occupational functioning due to the 
PTSD.  However, the evidence of record does not demonstrate 
moderate social and occupational functioning, as will be 
explained below.

Despite the memory and concentration deficiencies reported on 
examination in February 2003, that examination report 
revealed that the veteran had been married for 29 years and 
that he socialized with friends.  He attended church weekly 
and also participated in some veteran's organizations.  
Occupationally, the veteran had been employed at the same job 
for 18 years.  For these reasons, in the aggregate, the Board 
finds that the GAF score of 55 assigned at that time, 
indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers) is 
not consistent with the evidence of record to support a 
higher rating.  Moreover, no other evidence of record prior 
to June 5, 2003 demonstrates interpersonal or occupational 
difficulties.  

In conclusion, even though some symptoms consistent with the 
next-higher 30 percent evaluation under Diagnostic Code 9411 
are reported during the period in question, there is no 
demonstration that, as a result of such symptoms, the veteran 
had occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks such as to warrant 
the next-higher 30 percent rating.  Therefore, the Board 
determines that, for the period prior to June 5, 2003, the 10 
percent disability evaluation currently in effect is 
appropriate.  There is no basis for a higher rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that, for the period 
prior to June 5, 2003, the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2005) is not warranted.

II.  Increased rating- PTSD, from June 5, 2003.

As of June 5, 2003, the veteran has been assigned a 30 
percent evaluation for his PTSD.  

The Board finds from review of the evidence, however, that 
from June 5, 2003, the record more closely supports a 50 
percent evaluation based on disturbances in motivation and 
mood.  The veteran has submitted reports from June 5, 2003, 
showing that he underwent mental health screening.  T. W., 
Psy. D., noted that the veteran had developed acrophobia and 
was proceeding to agoraphobia.  He noted stressor incidents 
from the veteran's Vietnam service, and described the 
veteran's PTSD as chronic and severe.  He did not describe 
symptoms other than acrophobia and agoraphobia.  

Apart from the fear of high places and possibly crowded areas 
reported in June 2003, the evidence shows that the veteran 
thereafter was reported to have pervasive anger management 
problems.  Indeed, at his February 2004 VA examination, the 
veteran stated that he became angry with family members very 
easily.  He noted that he and his wife had split up several 
times due to such difficulties.  Both his wife and his 
children submitted statements attesting to the veteran's 
short temper and emotional distance.  The veteran's wife 
indicated that she and the veteran seemingly lived separate 
lives, and typically stayed in separate rooms when they both 
were at home.  One of his daughters described living with the 
veteran as constantly "walking on eggshells."

The evidence of record also indicates that the veteran's 
anger and irritability impacted his professional life.  For 
example, at the February 2004 VA examination, the veteran 
indicated that he had violent urges and got into conflicts at 
work.  His boss had periodically threatened to fire him when 
the veteran had an anger outburst at work.  His employer and 
a co-worker submitted statements dated in March 2005 
confirming that the veteran would become angry and 
argumentative in the workplace.  The veteran's supervisor 
described his behavior as "erratic." 

VA outpatient records dated from 2004 to 2005 continue to 
reflect treatment for the veteran's PTSD, with emphasis on 
his anger management issues.  A February 2005 VA record 
indicates that the veteran was managing his PTSD symptoms 
better, and was able to walk away from disagreements at work.  
However, a private treatment report also dated in February 
2005 stated that the veteran's temper continued to cause 
problems in the workplace and that there was no significant 
improvement since evaluation the prior October.  Moreover, VA 
clinical reports dated from May 2005 through August 2005 
reflect further counseling for anger management, 
demonstrating that such symptomatology remained a serious 
issue and a main component of the veteran's PTSD.  

In finding that the evidence of record supports a 50 percent 
rating for PTSD beginning June 5, 2003, the Board also relies 
on the findings of restricted affect, emotional detachment, 
hypervigilance and exaggerated startle response noted upon VA 
examination in February 2004 and as suggested from the June 
5, 2003 reports.  Such symptomatology further indicates mood 
disturbance consistent with the 50 percent rating.  
Additionally, the February 2004 VA examination also showed 
impaired abstract thinking, as he responded concretely to 
questions of proverb interpretation.  Such impaired abstract 
thinking is also consistent with a 50 percent evaluation 
under Diagnostic Code 9411. 

The Board acknowledges that VA examination in February 2004 
and subsequent VA outpatient records reveal normal speech and 
thought processes.  Nor does the evidence show panic attacks 
or difficulty in understanding complex commands.  However, it 
is not expected that in all cases every symptom or 
manifestation of disability be exhibited in order for a 
rating increase to be appropriate.  See 38 C.F.R. § 4.21.  
Here, the veteran's problems with anger and irritability are 
the primary symptoms associated with his PTSD.  The severity 
of these anger problems, coupled with the veteran's 
hypervigilance, startle response, and social detachment, lead 
to the conclusion that his disability picture is more nearly 
approximated by the next-higher 50 percent evaluation and 
support a staged rating increase as of June 5, 2003.  

Although a 50 percent evaluation for the veteran's PTSD is 
appropriate, the Board does not find that the next-higher 70 
percent evaluation is warranted.  Here, for instance, there 
is no showing of suicidal ideation.  To the contrary, the 
veteran consistently denied suicidal ideation at his February 
2004 VA examination and in subsequent treatment reports.  As 
already discussed, the veteran has normal speech and no panic 
attacks.  There is also no spatial disorientation reported.  
Indeed, although the veteran incorrectly stated the date upon 
VA examination in February 2004 (he was off by two days), he 
was otherwise oriented.  Subsequent clinical records also 
show that he was oriented.  Moreover, the evidence does not 
show neglect of personal appearance and hygiene-the veteran 
was neatly dressed and well groomed at his February 2004 VA 
examination.  No other evidence indicates problems in this 
area.  The evidence does show impaired impulse control in the 
form of anger outbursts, but such anger management concerns 
are appropriately accounted for in the 50 percent evaluation 
from June 5, 2003.  

Based on the foregoing, the veteran's disability picture is 
not commensurate with a higher 70 percent rating.  Indeed, 
this conclusion is bolstered by the veteran's GAF score of 52 
shown upon VA examination in February 2004.  A VA psychiatric 
note also dated in February 2004 showed a GAF score of 55.  
Such scores are indicative of only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers), which have been accounted for in the 50 
percent evaluation.  

In conclusion, the evidence of record supports a rating of 50 
percent, but no higher, for the period beginning June 5, 
2003.  The Board notes that in reaching this conclusion, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Finally, the evidence does not reflect 
that, for the period beginning June 5, 2003, the disability 
at issue caused marked interference with employment (i.e., 
beyond that  already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable and extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is 
warranted.  


ORDER

Prior to June 5, 2003, an initial rating in excess of 10 
percent for PTSD is denied.

From June 5, 2003, an initial rating of 50 percent for PTSD 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits..



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


